

Exhibit 10.12(b)


Schedule identifying
Non-Employee Directors of Park National Corporation
covered by
Split-Dollar Agreements, made and entered into effective as of December 28, 2007


The following directors of Park National Corporation (“Park”) are covered by
Split-Dollar Agreements (the “New Split-Dollar Agreements”) as identified below,
which Split-Dollar Agreements are identical to the form of Split-Dollar
Agreement, made and entered into effective as of December 28, 2007, filed as
Exhibit 10.2(a) to Park’s Current Report on Form 8-K dated January 2, 2008 (File
No. 1-13006):


 
Name of Director
 
Subsidiary of Park which is a Party to
New Split-Dollar Agreement
 
Date of New Split-
Dollar Agreement
         
Maureen H. Buchwald
 
The Park National Bank (as successor by merger to The First-Knox National Bank
of Mount Vernon)
 
December 28, 2007
         
James J. Cullers
 
The Park National Bank (as successor by merger to The First-Knox National Bank
of Mount Vernon)
 
December 28, 2007
         
F. William Englefield IV
 
The Park National Bank
 
December 28, 2007
         
John J. O’Neill
 
The Park National Bank
 
December 28, 2007
         
Rick R. Taylor
 
The Park National Bank (as successor by merger to The Richland Trust Company)
 
December 28, 2007
         
Leon Zazworsky
  
The Park National Bank
  
December 28, 2007


 
 

--------------------------------------------------------------------------------

 